NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DELANO O. NIELSEN, JR.,                         No.   19-35857

                Plaintiff-Appellant,            D.C. No. 6:17-cv-01495-JE

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                    John Jelderks, Magistrate Judge, Presiding

                         Submitted September 30, 2021**


Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Delano Nielsen appeals the district court’s decision affirming the

Commissioner of Social Security’s denial in part of his application for supplemental

security income under Title XVI of the Social Security Act. This court reviews the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s order sustaining the denial of benefits de novo. Brown-Hunter v.

Colvin, 806 F.3d 487, 492 (9th Cir. 2015).             This court may set aside the

administrative law judge (“ALJ”)’s denial of benefits only if it is not supported by

substantial evidence or is based on legal error. Id.

      The ALJ provided specific, clear and convincing reasons for discounting

Nielsen’s testimony that he was totally disabled by back and neck pain. First, the

ALJ reasonably concluded that the medical record did not support Nielsen’s claimed

limitations. Despite Nielsen’s claims of significant back pain, the ALJ referenced

an April 28, 2014, back examination by Nielsen’s treating physician, Dr. Michelle

Taube, showing only some decreased muscle strength, sensation, and reflexes. The

ALJ reasonably concluded that the overall medical record did not support the

severity of impairment alleged in Nielsen’s testimony. See Burch v. Barnhardt, 400

F.3d 676, 679 (9th Cir. 2005) (holding that although a claimant may interpret the

medical evidence differently, an ALJ’s reasonable interpretation must be upheld).

Second, the ALJ reasonably found that Nielsen’s treatment was essentially

conservative in nature where he took pain medication but never was prescribed

additional pain control measures such as physical therapy or a pain specialist, and

where Nielsen did not schedule a prescribed back surgery. This served as another

basis for discounting Nielsen’s testimony. See Parra v. Astrue, 481 F.3d 742, 750-

51 (9th Cir. 2007). Third, the ALJ reasonably found that Nielsen’s daily activities


                                          2                                  19-35857
were inconsistent with his claims that he was unable to perform work activity. The

ALJ reasonably noted record evidence that Nielsen performed self-care, prepared

simple meals, did household chores, went shopping, and exercised by taking daily

walks and riding his bicycle. See Chaudhry v. Astrue, 688 F.3d 661, 672 (9th Cir.

2012) (holding that when weighing credibility, an ALJ may consider a claimant’s

daily activities).

       The ALJ provided specific and legitimate reasons for giving little weight to

the opinion of Nielsen’s treating physician, Dr. Taube, that Nielsen was severely

impaired. First, the ALJ reasonably concluded that the opinion was inconsistent

with the objective medical record evidence. As the ALJ discussed when assessing

Nielsen’s credibility, despite his degenerative disc disease, Nielsen’s range of

motion was only mildly limited, he had only mildly decreased muscle strength, and

he had not received medical treatment that would be expected for a totally disabled

individual. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th

Cir. 2004) (holding that an inconsistency between a physician’s opinion and the

medical evidence is a specific and legitimate reason for rejecting the physician’s

opinion).    Second, the ALJ reasonably found that Dr. Taube’s opinion was

inconsistent with Nielsen’s reported activities. See Tommasetti v. Astrue, 533 F.3d

1035, 1039–40 (9th Cir. 2008) (holding that a specific and legitimate reason for




                                         3                                  19-35857
rejecting a physician’s opinion may include inconsistency with a claimant’s daily

activities).

       The ALJ provided a germane reason for discounting the lay witness testimony

of Nielsen’s niece, who submitted a written Function Report alleging that Nielsen

had difficulty bending, walking, getting out of bed, and getting out of the house. The

ALJ reasonably concluded that the report was inconsistent with the objective

medical evidence. See Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005)

(holding that a conflict with objective medical evidence is a germane reason to

discount lay testimony).

       AFFIRMED.




                                          4                                   19-35857